Name: Council Regulation (EC) No 2127/98 of 1 October 1998 relating to the conclusion of the Protocol setting out, for the period 28 February 1998 to 27 February 2001, the fishing opportunities and financial contribution provided for in the Agreement between the European Economic Community and the Islamic Federal Republic of the Comoros on fishing off the Comoros
 Type: Regulation
 Subject Matter: fisheries;  international affairs;  Africa
 Date Published: nan

 Avis juridique important|31998R2127Council Regulation (EC) No 2127/98 of 1 October 1998 relating to the conclusion of the Protocol setting out, for the period 28 February 1998 to 27 February 2001, the fishing opportunities and financial contribution provided for in the Agreement between the European Economic Community and the Islamic Federal Republic of the Comoros on fishing off the Comoros Official Journal L 269 , 06/10/1998 P. 0001 - 0002COUNCIL REGULATION (EC) No 2127/98 of 1 October 1998 relating to the conclusion of the Protocol setting out, for the period 28 February 1998 to 27 February 2001, the fishing opportunities and financial contribution provided for in the Agreement between the European Economic Community and the Islamic Federal Republic of the Comoros on fishing off the ComorosTHE COUNCIL OF THE EUROPEAN UNION,Having regard to the Treaty establishing the European Community, and in particular Article 43, in conjunction with Article 228(2), first sentence, and (3), first subparagraph thereof,Having regard to the proposal from the Commission,Having regard to the opinion of the European Parliament (1),Whereas, pursuant to the Agreement between the European Economic Community and the Islamic Federal Republic of the Comoros on fishing off the Comoros (2), the two Parties conducted negotiations to determine the amendments or additions to be made to the Agreement at the end of the period of application of the Protocol to the Agreement;Whereas, as a result of these negotiations, a new Protocol establishing the fishing opportunities and financial compensation provided for in the abovementioned Agreement for the period from 28 February 1998 to 27 February 2001 was initialled on 27 February 1998;Whereas it is in the Community's interest to approve the said Protocol;Whereas the method for allocating the fishing opportunities among the Member States should be defined on the basis of the traditional allocation of fishing opportunities under the fisheries agreement,HAS ADOPTED THIS REGULATION:Article 1The Protocol setting out, for the period 28 February 1998 to 27 February 2001, the fishing opportunities and financial contribution provided for in the Agreement between the European Economic Community and the Islamic Federal Republic of the Comoros on fishing off the Comoros is hereby approved on behalf of the Community.The text of the Protocol is attached to this Regulation (3).Article 2The fishing opportunities fixed in the Protocol shall be allocated among the Member States as follows:(a) Tuna seiners:- Spain: 22 vessels- France: 21 vessels- Italy: 1 vessel(b) Surface longliners:- Spain: 13 vessels- Portugal: 3 vessels.If licence applications from these Member States do not cover all the fishing opportunities fixed by the Protocol, the Commission may take into consideration licence applications from any other Member State.Article 3The President of the Council is hereby authorised to designate the persons empowered to sign the Protocol in order to bind the Community.Article 4This Regulation shall enter into force on the third day following its publication in the Official Journal of the European Communities.This Regulation shall be binding in its entirety and directly applicable in all Member States.Done at Luxembourg, 1 October 1998.For the CouncilThe PresidentC. EINEM(1) OJ C 292, 21. 9. 1998.(2) OJ L 137, 2. 6. 1988, p. 19.(3) For the text of the Protocol, see OJ L 217, 5. 8. 1998, p. 27.